IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                    NOS. WR-89,935-04, WR-89,935-05 AND WR-89,935-06


                                 IN RE ANDREW PETE, Relator


                 ON APPLICATIONS FOR WRITS OF MANDAMUS
          CAUSE NOS. W12-33559-V(A), W12-33560-V(A) AND W12-33561-V(A)
                       IN THE 292ND DISTRICT COURT
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed motion for leave to file three applications for writs of mandamus pursuant

to the original jurisdiction of this Court. In them, he raises various claims regarding his pending

applications for writs of habeas corpus, the transcripts of his trial, and his trial attorneys’ files.

Relator is not entitled to findings of fact from the trial court with regard to his habeas applications,

nor is he entitled to free copies of his trial transcripts. However, Relator does allege that he has been

trying to obtain copies of his files from his attorney at guilt/ innocence and his attorney at

punishment, to no avail. This Court has consistently held that a client owns the contents of his or

her file. In re McCann, 422 S.W.3d 701, 705 (Tex. Crim. App. 2013). Relator alleges that he filed
                                                                                                   2

a “Motion to Compel Defense Counsels to Surrender the Case File to Applicant for Case Nos.

F1233559, F1233560, F1233561" in the trial court on April 8, 2019, but that the trial court has not

ruled on that motion.

       Respondent, the Judge of the 292nd District Court of Dallas County, shall file a response

with this Court stating whether or not Relator’s motion has been received and ruled on, and whether

or not Relator’s trial attorneys have provided Relator with copies of his client files in these three

cases. Respondent’s answer shall be submitted within 30 days of the date of this order. These

applications for leave to file writs of mandamus will be held in abeyance until Respondent has

submitted the appropriate response.



Filed: July 3, 2019
Do not publish